DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         K.H., THE MOTHER,
                               Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES, and GUARDIAN AD
                        LITEM,
                       Appellee.

                               No. 4D20-38

                              [April 27, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562019DP000162.

  Antony P. Ryan, Regional Counsel Offices of Criminal Conflict & Civil
Regional Counsel, and Richard G. Barton, Assistant Regional Counsel,
West Palm Beach, for appellant.

  Andrew Feigenbaum, West Palm Beach, for appellee, Department of
Children and Families. Thomasina F. Moore, Statewide Director of
Appeals and Samantha C. Valley, Senior Attorney, Tallahassee, for
appellee Guardian Ad Litem.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.